Citation Nr: 1218962	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asbestos-related respiratory disability.

2.  Entitlement to service connection for bilateral knee disability, including secondary to bilateral pes planus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In February 2011, the RO issued a rating decision granting service connection for posttraumatic stress disorder, effective April 4, 2007.  As the Veteran has not appealed either the evaluation or effective date assigned to this condition, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

In a May 2012 letter, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all issues involved in the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn all issues involved in this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review any issue involved in the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed without prejudice.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


